UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Diversified Restaurant Holdings, Inc. (Exact name of Registrant as specified in its charter) Nevada 03-0606420 (State of incorporation or organization) (I.R.S. Employer Identification No.) 27680 Franklin Road Southfield, Michigan (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Shares, $0.0001 par value The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: 333-187208 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) Item 1.Description of Registrant’s Securities to be Registered. The Registrant incorporates by reference the section entitled “Description of Capital Stock” from Amendment No. 2 to the Registration Statement on Form S-1 (File No. 333-187208) filed with the Securities and Exchange Commission on April 15, 2013, including any subsequently filed amendments and reports updating such description. Item 2.Exhibits. Not applicable. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. DIVERSIFIED RESTAURANT HOLDINGS, INC. Date:April 16, 2013 By:/s/ T. Michael Anlsey Name:T. Michael Ansley Title:President
